The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 9 and 12 to 15 are rejected under 35 U.S.C. 103 as being unpatentable over Porsch et al.
	The teachings in Porsch et al. were noted in the previous office action.  Appli-cants have amended claim 1 such that the silane functional additive must have 3 or more Si atoms attached thereto, from a polyol having a functionality of 3 or 4.  Also claim 1 has been amended such that B is now a polymer backbone.  In view of these distinctions the rejection rationale has been modified.  The teachings in Porsch et al. now render obvious the instant claims. 
	The silane terminated polyurethane prepolymer a) corresponds to the claimed silane modified polymer (I).  See that described in paragraph 10 as being the reaction product of a polyol (chain extended by a diisocyanate) and an isocyanatosilane.  Note that this reaction between an isocyanate group and an alcohol results in a divalent linking group meeting A and R.  
	The composition also contains an additive referred to as a trisilane or tetrasilane component. See paragraph 15.  This is generally referred to as a polyether component.  See also paragraphs 53 and on.  The term polyether is a generic term that embraces an ethylene oxide backbone.  Note that paragraph 46 teaches that polyethers can be pre-pared from ethylene oxide and ethylene glycol, specifically including polyethylene glycols1.  As such one having ordinary skill in the art would have found the use of a polyethylene triol or tetraol as the polyol in paragraphs 53 to 55 to have been obvious.  For instance, note that the specific trisilane shown in paragraph 54 differs from 
	Note that it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. 
	In this manner Porsch et al. render obvious the combination of polymer (I) and a silane functional additive.  
	For the claimed crosslinker see compounds such as the silanes in paragraph 95 which will undergo crosslinking.  Also note that the compound b) as found in paragraph 74 will undergo crosslinking.
	Regarding the wherein clause, as can be seen from paragraph 3 the composition therein possesses high strength and elongation such that this would reflect an improve-ment over compositions that do not contain the silane functional additive.  On the other hand since the composition of Porsch et al. contains a silane functional additive, it follows that properties associated with the claimed silane functional additive will be present in the prior art composition as well.
	For claim 2 see the various polyols found in paragraphs 44 to 48.  Furthermore the working example noted above prepares a polyurethane from a polyol which also meets this claim.  Furthermore the prepolymer in paragraph 10 will result in a polyurethane polymer.  
	For claim 3 note that polyethylene oxides are water miscible.
	For claim 4 note that the reaction between the isocyanate and the -OH group will result in such a linkage.  On the other hand note that A is not a required group in the claimed polymer (I).
	For claim 6 see the reactant in paragraph 10. 
	For claim 7 note that the Si bonded alkoxy groups in each of the reactants under-go moisture curing to crosslink.
	For claims 13 and 14 see paragraph 111.
	For claims 8, 9 and 15 see paragraph 53 which specifically teaches a triol.

	For claim 12 the Examiner acknowledges that paragraph 93 only teaches metal catalysts but the skilled artisan would recognize that there are other catalysts that can be used in the alternative, for instance amine based catalysts. The use of such catalysts will avoid the unpleasant properties associated with heavy metals in the composition such that the skilled artisan would have found this difference to have been obvious.  On the other hand, note that paragraph 81 indicates that catalysts are note required such that this would meet the requirement of no metal catalyst.

Applicants’ remarks regarding Porsch et al. have been considered but are not deemed persuasive.  Applicants refer to the fact that the trisilane contains polypropyl-ene moieties but the rejection above addresses the obviousness of this difference.

The rejections over Stanjek and Peeters have been overcome by this amend-ment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
2/24/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 Paragraph 80 teaches that polyols described for one embodiment are the same polyols used in other embodiments such that the polyols found in paragraphs 45 and on are the same polyols used for the polyether in paragraphs 53 and on.